Case 1:18-cv-01557-I\/|N Document 6 Filed 10/29/18 Page 1 of 1 Page|D #: 47

IN THE UNITED STATES DlSTRlCT COURT
FOR TI-IE DISTRICT OF DELAWARE

IN RE: RMH FRANCHISE l-IOLDTNGS,
INC., et al.,

Debtors.

 

DINE BRANDS GLOBAL, INC.,
APPLEBEE’S RESTAURANTS LLC, and
APPLEBEE’S FRANCHISOR LLC,

Appellants,
v. C.A. No. 18-1557 (MN)
Rl\/IH FRANCHISE HOLDINGS, INC.,
NULNK, INC., RMH ILLINOIS, LLC,

RMH FRANCHISE CORP., and CONTEX
RESTAURANTS, INC.,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Appellees. )
QRM

At Wilmington this 29‘h day of October, 2018, having received a recommendation from
Chieic Magistrate Judge Mary Pat Thynge that this matter be withdrawn from the mandatory
referral for mediation and proceed through the appellate process of this court (D.I. 5);

lT IS HEREBY ORDERED that the recommendation is ADOPTED and the parties are

directed to submit a proposed briefing schedule to the Court no later than November 28, 2018.

)l(he I-Ionorat§]z Maryellen Noreika
United States District Court

 

